DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kobayashi (US Pub No 2007/0196150).
Regarding claim 1, Kobayashi discloses A stacking apparatus comprising:
a sheet stacking unit (2) on which paper sheets are stacked;
a regulating member (131) which is provided to be movable in a first direction and a second direction opposite to the first direction relative to the sheet stacking unit, and regulates a position of an end of the paper sheet;
a first engaging portion (135) provided in the regulating member;
a second engaging portion (234) provided in the regulating member;
a first portion (117) to be engaged which is provided in the sheet stacking unit and positions the regulating member at a position corresponding to a paper sheet of standard size by engaging with the first engaging portion;
a second portion (118) to be engaged which is provided in the sheet stacking unit and positions the regulating member at a position corresponding to a paper sheet of non- standard size by engaging with the second engaging portion;
a first guiding portion (e.g. slanted edge of 135 on -x side, see figure 12A) configured to guide the first engaging portion, which is distant from the first portion to be engaged in a range of a first predetermined distance in the first direction, to engage with the first portion to be engaged; and
a second guiding portion (e.g. vertical edge of 135 on +x side, see figure 12A) configured to guide the first engaging portion, which is distant from the first portion to be engaged in a range of a second predetermined distance in the second direction, to engage with the first portion to be engaged, wherein
the second engaging portion does not engage with the second portion to be engaged in a state where the distance of the first engaging portion from the first portion to be engaged in the first direction is within the range of the first predetermined distance, and
the second engaging portion does not engage with the second portion to be engaged in a state where the distance of the second engaging portion from the second portion to be engaged in the second direction is within the range of the second predetermined distance (as shown in figures 11A and 11B). 
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cited art discloses similar features to the applicant’s claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patrick Cicchino whose telephone number is (571)270-1954. The examiner can normally be reached Monday-Friday, 8:30AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on (571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Patrick Cicchino/Primary Examiner, Art Unit 3619